Mr. Justice Aldrey
delivered the opinion of the court.
*421In the present case we considered the errors assigned by the appellant in support of a reversal and affirmed the judgment. People v. Bauzá, ante, page 319. Thereafter the appellant filed a motion for reconsideration of our judgment, wherein while not assailing the grounds on which it was based he alleges for the first time that the judgment of the district court was null and void because it found the defendant guilty of the offense as charged without specifying it, citing the cases of People v. Campos, 17 P.R.R. 1144; People v. Fernández, 19 P.R.R. 107; People v. Seda, ante, page 202; People v. Trinidad, June 15, 1925, and People v. De Jesús, ante, page 332.
It is true that the judgment appealed from is faulty in that it fails to specify the offense of which the defendant was found guilty, but as the record shows that he was charged with adulterating milk and was tried for that offense, we are in a position to and should correct the judgment of the trial court as was done in the case of People v. Trinidad, 24 P.R.R. 826, and People v. Alvarez, 21 P.R.R. 80. Therefore, we shall set aside our judgment of June 5, 1925, and substitute it by another modifying the judgment of the court below so as to specify that the defendant was found guilty of the offense of having adulterated cow's milk for sale. As so modified the judgment is affirmed.